Dissenting Opinion by
Judge Craig:
The arbitrator’s decision here was not rationally based upon the collective bargaining agreement because, in letting the city treasury job be filled from *545outside without bidding from present employees as the agreement provides, the arbitrator flatly contradicted the agreement by pursuing his own interpretation of a statute, a factor quite distinct from the agreement.
The arbitrator’s decision here did not draw its essence from the collective bargaining agreement; it drew its essence from a statute, the Third Class City Code.
The arbitrator made it clear that he was not interpreting the agreement at all when he said that Section 1408 of the Third Class City Code1 “clearly exempts such employees from being considered as City employees for the purpose of exercising job rights under the Agreement. ...” (emphasis in original.) He added:
Moreover, the language of the Code to the effect that “the city treasurer shall appoint all the assistants and employees of his office” clearly and unambiguously removes these jobs from the category of job openings over which the City has appointive power.
He concluded:
In short, since the City has no statutory power to make such appointments, it is obvious that it cannot bargain with the Union over the manner in which they shall be made.
Hence, he was clearly following his view of the statute, not interpreting the agreement.
Although the majority opinion certainly is correct in stating that an arbitrator’s interpretation may not be disturbed if it can “in any rational way be derived from the agreement, viewed in the light of its *546language, its context and any other indicia of the parties’ intention,” the above quotes from the arbitrator’s decision make clear that the arbitrator did not look at the statute as one of the “indicia of the parties’ intention” but instead pursued it to reach a conclusion that the agreement is to be ignored because the statute is in conflict with it.
The majority of this court correctly rejects that legal conclusion. In holding that Section 1408 of the Third Class City Code contains “no legislative indication, much less an indication which is both explicit and definitive, that contrary provisions arrived at after collective bargaining are prohibited,” the majority has here properly disagreed with the court below that effectuation of the collective bargaining agreement provision was prohibited by law.2 Hence this court necessarily also disagrees with the legal conclusion of the arbitrator which was essentially the same as the erroneous legal conclusion of the common pleas court.
There is no disagreement as to the rule that “an arbitrator is confined to interpretation and application of the collective bargaining agreement. . . .” United Steelworkers of America v. Enterprise Wheel and Car Corp., 363 U.S. 593, 596 (1960). Although the arbitrator may “look for guidance from many sources, yet his award is legitimate only so long as it draws its essence from the collective bargaining agreement. ’ ’ Id.
Under this collective bargaining agreement, all nonprofessional employees and first level supervisors within the listed departments, specifically including the “treasury” department, are included within the bargaining units, and the agreement clearly requires *547that joh openings shall be filled from the most senior qualified person within the bargaining unit, looking first to the bureau, then to the department and then throughout the ranks of city government.
Because the majority holds that the Third Class City Code does not forbid bargaining as to how the power of appointment conferred by statute shall be applied, and because the agreement plainly and clearly covers the “treasury” department without exception or exclusion, we can see plainly that the arbitrator did not confine himself to interpreting and applying that collective bargaining agreement, but instead he rejected it for a legal reason which the majority rightly has ruled to be unsound as a matter of law.
Note that, as to other city employees, it is the council which “shall have the power of appointment” under Section 901 of the Third Class City Code, 53 P.S. §35901. Surely the existence of Section 901 does not mean that we should also regard it as another of the “indicia of the parties’ intention” here, so that the agreement provision in this case, for filling jobs from within the city ranks if possible, is thus totally nullified because the council members also did not participate in the bargaining. The treasurer is not separate from the “City,” any more than the council members are.3
*548The decision should be reversed, so that the collective bargaining agreement is followed according to its clear and unambiguous terms.

 Act of June 28, 1951, P.L. 662, §1408, as amended, 53 P.S. §36408.


 That is, Section 703 of the Public Employee Relations Act, Act of July 23,1970, P.L. 563, as amended, 43 P.S. §1101.703.


 We do not know from the record how much the city treasurer was represented, or not represented, in the bargaining.
Costigan v. Philadelphia Finance Department Employees Local 696, 462 Pa. 425, 341 A.2d 456 (1975) is distinguishable because that case involved, as joint employers, the City of Philadelphia on the one hand and the Register of Wills, a row officer traditionally a county officer, on the other hand. Moreover, in that case, the city definitely was not involved in the bargaining process.
Here the treasurer, although elected, is simply one of the department heads of the city possessing a statutory power of appointment, which is not unusual, e.g., the provisions of the Act of March *5487, 1901, P.L, 20, art. xii, §2, as amended, 53 P.S. §22510, conferring the employee appointment power upon department heads in cities of the second class A, etc.
There is only one governmental entity as an employer here, the municipal corporation which is the city, and it is up to the city and its department heads to see that all internal viewpoints are represented when bargaining is conducted.
Much difficulty could ensue if we treat the collective bargaining function, in our many third class cities, as being so fragmented that a union could not know when it has made an effective agreement. Note that the treasury department here was certified by the Pennsylvania labor relations board as part of the bargaining unit.